Ladd, J.
Prosecutrix, a maiden woman of Irish descent, and fifty-three years old, was making her home at *131the first house east of a church at the corner of Market and Fifth Streets. In returning from a store she passed up Market Street and turned east on Fifth Street, and as she stepped to the sidewalk leading to the house a negro seized her by the collar, dragged her down the terrace toward the church, and there raped her. In the struggle she seized a knife in the hand of her assailant, and threw it on the grass where it was found shortly afterwards.’ A week later the defendant claimed to be the owner of this knife in the presence of several persons,- and at the same time, in the course of the conversation in which he was asked if he knew anything about the little Irish woman who had been grabbed out on the hill, related that he had had intercourse with a white woman on the evening in question on the hill near the church on Fifth Street, and as proof that he was not hurt exhibited his penis. It also appeared that he complained of being chapped when at work the second day after the rape, and washed his underclothes,' and later that he explained to one fellow prisoner that nothing could be done with him, as his clothes had been washed and were at the laundry, and to another that he had not thought when he claimed the knife. The foregoing is substantially all the evidence adduced tending to identify the accused as the person who committed the offense, and, as we think, furnishes such support to the verdict as to preclude any interference therewith. Whether the knife really belonged to defendant, as well as the veracity of several of the witnesses, was for the jury to determine. Conceding, as might well have been found, that the knife was' his, and that the assailant of prosecutrix was armed therewith, as she testified, then these circumstances, in connection with the culpable admissions of defendant, quite satisfactorily point him out as the guilty person. No ruling of the trial court other than that the evidence sustained the verdict is challenged. — The judgment is affirmed.